Title: From Benjamin Franklin to Deborah Franklin, 11 May 1765
From: Franklin, Benjamin
To: Franklin, Deborah



My dear Child,
London, May 11. 1765
The March Packet is not yet arriv’d. The Last I have receiv’d from you was of Feb. 26. via Ireland. All the Letters from my other Friends I answer’d per last Packet.

I have generally had my Health pretty well lately, except a Fit of the Gout, which confin’d me about a Fortnight, and my Foot is still tender. I am advis’d to spend a Week or two at Bath, which I may do if I can find Time as soon as the Parliament rises.
Please to acquaint Mr. Hall that I receiv’d his Bill of £150. tho’ I believe I wrote him so via Maryland.
Capt. Friend will sail soon, by whom I shall write more fully.
I hope by this time you are nearly settled in your new House; tho’, when I consider the Slowness of Workmen, I rather question whether you will be so before I return.
Mrs. Stevenson and our Polly, present their Compliments. My Love to Sally and all Friends. Your affectionate Husband
B Franklin


June 8. The above was intended to go by the May Packet; but none being arrived from America, none was then dispatch’d here.
Capt. Williams arrived safe, and call’d once to see me. I had the Satisfaction of hearing by him that you were well, but he brought no Letter. That which you intended by him did not reach him at N York, but came since per the April Packet.
It was indeed a long time before you heard of my Arrival here, tho’ you see by my Letters that I wrote as soon as I landed; but it seems too late for the December Packet.
I was at Mr. Strahan’s when your Letter came to hand, and immediately executed your Commission by kissing Rachel’s Child for you. It is a fine Girl.
I rejoice to hear that my good old Friend Mr. Wharton has got another Son. When you see him present my Love and best Wishes for him and his.
I have also receiv’d yours of March 15. and April 7. and 12. I wonder how so many Letters mentioning my Arrival came to hand without any from me, as I thought I miss’d no Opportunity.
I am glad, that tho’ the new House was not finish’d, you had a Room ready for our Friend Foxcroft.
I think you have done very well to buy the Lot you mention, tho’ you have indeed given a great Price for it; but, as you observe, it is more convenient for us than for any other, and I think we may make considerable Advantage of it in time, by opening a Passage by the North Front of our House into the back Ground, which, if I mistake not, joins upon our Neighbour Keppele.
Capt. Friend is not yet gone, but sails shortly, and by him I shall write farther. My Love to Sally, and all enquiring Friends. I am at present in good Health and Spirits, and hope every thing relating to my Errand here will end to Satisfaction. I am, my dear Child, Your ever loving Husband
B Franklin

 
Addressed: To / Mrs Franklin / Philadelphia / per favour of / Mr Mitchel
